PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/672,694
Filing Date: 11/04/2019
Appellant(s): Murakami, Yutaka, Panasonic Intellectual Property Corporation of America



__________________
Paul A. Fournier 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 05/28/2021.

1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”   



2. Response to Arguments
1), Applicant's Argument: “Appellant respectfully submits that the above-discussed four ○ marks which follow subcarrier locations 112 in Fig. 4A of Ma do not form a group. These four ○ marks are only a portion of the complete group of ten ○ marks that Ma refers to as ‘a block of data sub-carriers 114’ as shown in Fig. 4A of Ma.
In particular, paragraph [0073] of Ma discloses that ‘between each such block of pilot symbols, there is a block of data sub-carriers 114 ... In the particular example illustrated, there are 10 data sub-carriers between the blocks of pilot carriers. However, it is to be understood that other numbers could alternatively be employed’.
While this portion of Ma discloses that ‘other numbers could alternatively be employed,’ there is still no teaching or suggestion in Ma of organizing the sub-carriers into subcarrier groups that meet the combination of features as particularly recited in claim 1 of the present application”.
Examiner’s Response: The Examiner does not agree with the Application’s assertion that the four data carriers (showing in Ma’s Fig. 4A as four ○ marks following subcarrier locations 112) do not form a group. The Applicant made this assertion solely based on Ma’s statement “there is a block of data sub-carriers 114 ... In the particular example illustrated, there are 10 data sub-carriers between the blocks of pilot carriers”. It is true that Ma describes a block of ten data subcarriers. Ma does not imply that a block, or a group, of ten subcarriers is a “complete group” as stated above by the Applicant. This is because Ma also shows in Fig. 4A a block of six data subcarriers (showing in Ma’s Fig. 4A as six ○ marks following subcarrier locations 112) at the beginning and ending of symbols 102. As noticed by the ten data subcarriers focused by the Applicant. 
The following is Ma’s Fig. 4A discussed above. Each line is an OFDM symbol consists of pilot subcarriers (shown as ● marks) and data subcarriers (shown as ○ marks). In paragraph 0006, Ma teaches “each OFDM symbol having a plurality of sub-carriers carrying data or pilots, … wherein pilots are inserted … in blocks of two sub-carriers”. That is, the sub-carriers can be used to carry either data or pilots, and a sub-carrier block can have 2 sub-carriers. Based on Ma’s teaching, the examiner interpreted that each subcarrier group contains 2 subcarriers.  As shown in Fig. 4A, the pilot 112 utilizes one subcarrier group that contains 2 subcarriers and the data 114 utilizes 5 subcarrier groups that contains 10 subcarriers. Therefore, the four ○ marks which follow subcarrier locations 112 in Fig. 4A of Ma form 2 sub-carrier groups (shown below under the pointed arrow).

[AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    550
    845
    media_image2.png
    Greyscale


2), Applicant's Argument: “For example, claim 1 of the present application recites ‘mapping data groups onto the subcarrier groups according to the selected pattern to perform FDM’. In other words, once a pattern is selected, the data groups are mapped onto the subcarrier groups according to the selected pattern”.
Examiner’s Response: The requirement “selected pattern to perform FDM” is taught by Ma because Ma discloses “a repeating pattern of four OFDM symbols” in Fig. 4A and paragraphs 0073-0074. In the same paragraphs, Ma teaches that each pattern of OFDM symbol includes pilot sub-carriers at block 112 and data sub-carriers at block 114. In paragraph 0063, Ma explicitly teaches “the data and the pilot channel symbols are mapped to sub-carriers of an OFDM signal”.

3), Applicant's Argument: “Claim 1 goes on to further recite ‘a fixed subcarrier group having fixed OFDM subcarriers is provided regardless of the selected pattern, and data is mapped onto each of the fixed OFDM subcarriers, and the number of the fixed OFDM subcarriers is fixed regardless of the selected pattern’”.
Examiner’s Response: Ma taught this requirement of claim 1 by showing in Fig. 4A that there are four OFDM data sub-carriers (shown in Fig. 4A as four ○ marks) following pilot sub-carriers 112. The four data sub-carriers stay as four data sub-carriers regardless of the different sub-carrier allocation patterns shown as 101 to 105 in Fig. 4A.   
The following is Ma’s Fig. 4A showing the four data sub-carriers after pilot sub-carriers 112. As is shown under the pointed arrow, the four OFDM data sub-carriers form a “fixed sub-carrier group” for carrying data for all the different sub-carrier patterns of sets of OFDM symbols indicated by 100, 103, 104 and 105. That is, the four OFDM data sub-carriers is “a fixed subcarrier group having fixed OFDM subcarriers is provided regardless of the selected pattern, and data is mapped onto each of the fixed OFDM subcarriers”.

[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    550
    845
    media_image2.png
    Greyscale

4), Applicant's Argument: “Appellant refers to the following marked-up version of Fig. 4A of Ma. Appellant respectfully submits that the red vertical line, namely the second vertical line if this paper is in black and white, shown after the Examiner’s indicated four ○ marks within the row of the first pair of OFDM symbols 101 in the drawing, does not form a separation of groups”.
Examiner’s Response: The examiner does not agree with the Applicant’s statement that the four data subcarriers (i.e., the four ○ marks after 112 in Ma’s Fig. 4A) “does not form a separation of groups”.  This is because Ma teaches in paragraph 0073 that a subcarrier block, or a subcarrier group, could consists of just two subcarriers, as is in the case for the two pilot sub-carriers 112 in Ma’s Fig. 4A. In the same paragraph, Ma teaches a block of ten data sub-carriers 114 in Ma’s Fig. 4A. Ma also points out that “other numbers could alternatively be employed”. That is, other numbers of data subcarriers could be employed. Ma shows in Fig. 9A below that four data sub-carriers (indicated by groups of four ○ marks shown under the arrows) form a separation of groups.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    595
    836
    media_image3.png
    Greyscale

Furthermore, Ma teaches in paragraph 0074 that the four data subcarriers after 112 form an “offset” between two sets of pilot sub-carriers. Ma states that “other offsets are possible”. That is, the four data sub-carriers could be separately re-defined to form different sets of data sub-carriers. Therefore, the four data subcarriers after 112 in Ma’s Fig. 4A could form a block or a group.

5), Applicant's Argument: “In addition, unlike claim 1 of the present application in which a data group is recited as being mapped onto a subcarrier group according to the selected pattern, and thus according to the separation, Appellant respectfully submits that it cannot be regarded in the disclosure of Ma that the data group is mapped onto a subcarrier group made of the four ○ marks. Instead, the subcarrier group on which a data group is mapped in Fig. 4A of Ma would be the entire block of data sub-carriers 114 having ten ○ marks. In other words, Ma does not disclose, or even suggest, mapping a 
Examiner’s Response: Ma never taught in the description of Fig. 4A that data had to be mapped to the “entire block of data sub-carriers 114 having ten ○ marks” as stated above by the Applicant. This is purely an assumption made by the Applicant. With regard to data sub-carriers 114 mentioned above by the Applicant, Ma only teaches “there is a block of data sub-carriers 114” and “there are 10 data sub-carriers between the blocks of pilot carriers” in paragraph 0073. In the same paragraph, Ma further states that “it is to be understood that other numbers could alternatively be employed”. Therefore, there is no reason for the Applicant to suggest that the “entire block of data sub-carriers 114 having ten ○ marks” have to be mapped with data. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LIHONG YU/
Primary Examiner, Art Unit 2631
Conferees:
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631   

/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.